Title: I. Delamotte to Jefferson, 23 January [1798]
From: Delamotte
To: Jefferson, Thomas


            
              Monsieur
              havre 23. Janvier [l’an] […]
            
            Je n’ai point eû l’honneur de vous ecrire depuis votre promotion à la presidence du Senat; Je vous prie pourtant de Croire que j’y ai pris tout l’Interet que j’y devois prendre & que je prendrai toujours á tout ce qui vous Arrivera d’important.
            La Situation Actuelle des Affaires d’Europe m’engage á vous adresser la presente, pour vous mettre, Autant qu’il dépend de moi, au Cours de nos Affaires politiques, qui deviennent celles de toute l’Europe  & même du Nouveau Monde & qui ont une Marche Si rapide, qu’il devient interessant pour vous, Soit pour votre gouvernemt., d’en etre informé le plus fréquemment possible, n’importe par quelle main, pourvû que vous puissiés Compter Sur la véracité et les bonnes intention de votre Correspondant.
            les Commissaires d’Amerique bien Convaincûs qu’ils n’avanceront á rien dans leur Mission, parlent, me dit Mr. Mountflorence, de quitter ce pays-ci. Je voudrois qu’ils fussent dejá chez vous, pour vous donner une juste idée des choses, Car II me semble par le discours du President á la Session derniere, ou Actuelle, du Corps législatif, que vous Craignés une rupture ouverte, une déclaration de guerre de la part de la france & je suis d’opinion que vous vous trompés.
            Je crois que le traité de 1794. Avec l’Angleterre est le moindre grief de la france Contre l’Amerique, du moins est-il Certain que ce traité, nuisible ou non á la france, est pour elle d’un bien petit interet; á Coté des vuës vastes que notre gouvernement a formées Contre l’Angleterre, contre Son immense Marine & Contre le Commerce qu’elle a envahi Sur tout le globe; vuës que notre gouvernement poursuit avec Activité & qu’il réalisera: n’en doutés pas. le veritable grief (j’ignore [S’il] est fondé ou Non Sur des faits) C’est le dedain Avec lequel on reproche á l’Amerique d’Avoir regardé la france, lorsque tous Ses ennemis Coalisés Sembloient devoir la détruire. toute nation est chatouilleuse Sur ce point, Surtout lorsqu’au lieu d’etre Abaissée par Ses ennemis, elle les a tous Surmontés.
            pour Montrer á l’Amerique le ressentiment de ce dédain, on a d’Abord rompû les Communications politiqu[es;] ensuite on vous a cherché Une Mauvaise querelle Sur les rôles d’Equipage, au moyen de laquelle on vous a pris de riches Cargaisons, dont, Selon Moi, vous ne recouvrerés jamais un Sol. les Americains qui Sont en france ont ensuitte Craint qu’on ne Saisit leurs proprietés. on ne l’a pas fait & on ne le fera pas. le ressentiment n’ira, je Crois, pas plus loin & les choses resteront dans l’état oú; elles sont, jusqu’apres qu’on aura reussi ou échoué dans les projets contre l’Angleterre. Si la paix avec l’Angleterre Avoit [eu] lieu dans l’une ou l’autre des tentatives du Lord Malmesbury, Je crois bien que la querelle de l’Amerique Auroit été bientot reglée, mais quand vous verrés par le papier que je vous joins ici, ce qu’on veut faire de l’Electorât d’Hanovre, vous jugerés facilement qui vouloit la paix, qui ne la vouloit point. Au reste, à quoi bon la france vous feroit elle la guerre, avec quoi vous la feroit-elle? J’espere au contraire vous voir par la Suite Aussi bons alliés de la france que jamais, parceque je Crois que C’est l’interet de tous deux, mais je voudrois voir dés ce moment le gouvernemt Americain ouvrir la Voye á ce raccomodement  & cheminer doucement á coté du pot de fer. quand ce raccomodement Aura lieu, il faut vous attendre âu Sacrifice d’une partie de vos Connections Avec l’Angleter[re] & que nous voudrons vous fournir Au moins Une partie des objets Manufacturés que vous ne tirés que d’elle. plût á Dieu, Monsieur, que vous fussiés venû en france; vous ne le pouviés gueres, mais je ne fais Aucun doute que vous Auriés été écouté & il eut peut etre été d’un grand Avantage pour votre pays, que vous, qui Connoissiés la france d’autrefois, vous Connoissiés la france d’Aujourd’huy.
            Maintenant que vous Connoissés nos Succés en Italie, notre traité de paix de Campo-formio Avec l’Empereur, l’Etablissement de la republique Cisalpine, le sort des gouvernements de Venise et de Gênes & a. voyés dans le papier inclus le remuë-menage que nous faisons en Allemagne pour nous donner la rive gauche du Rhin & vous dirés Surement que notre gouvernement n’a pas moins d’energie par Sa politique que par Ses Armes. Il ne vous échappera pas que toutes les puissances, grandes ou petites, auxquelles on donne des Compensations, gagnent á l’échange et en deviennent plus Amies de la france; que les villes Anséatiques tombant entre les Mains de grandes puissances, ces puissances Seront invitées á en fermer les ports Aux Anglois, Comme les puissances, ci devant nos ennemies, maintenant nos alliées, leur ferment les leurs. C’est le Sistême décidé du Directoire, de Couper les vivres aux Anglois, en empêchant l’écoulement de leurs Marchandises fabriquées. Voici depuis peû de jours un nouveau décret qui Statuë que la qualité de Neutre ou d’“ennemi” d’un Navire ne Sera plus Constatée que par l’Espece de Cargaison qu’il aura á bord & qu’un Navire quelconque, qui Sera chargé en tout, ou en partie, de Marchandises Angloises, ou provenantes du Commerce de l’Angleterre, Sera réputé ennemi & condamné de bonne prise, à qui que ce soit qu’appartienne la Marchandise. vous voyés qu’on ne Ménage pas plus en Celá les Suedois et Danois que les Americains & tel est Aujourd’huy l’ascendance de la france, qu’elle peut Se permettre impunément ces choses Contraires á l’ordre ordinaire—& que Si le Dannemarck & la Suede venoient Se plaindre, on leur diroit “Nous travaillons en celá pour vous, dans l’Avenir, autant que pour nous Même; Ce n’est plus pour Amener une paix plus ou Moins Avantageuse, que nous guerroyons l’Angleterre, C’est pour qu’elle rende á chacun Sa part de l’empire des Mers, Sa part du Commerce qu’elle a envahi.Nous préparons une flotte de descente; les troupes Se rassemblent Sur les Cotes de la manche; les Armements, les Constructions, tout nous dit que la tentative Sera effectuée cet été. les préparatifs qui Se font ne permettent pas de Croire qu’ils Se réduiront a un Simulacre. nous n’avons point de marine, dirat’on?  nous invoquerons le Calme qui rend á peû prés inutile celle de l’ennemi. les vaisseaux, que nous Avons retirés de l’Arsenal de Venise, qui Sont á Toulon, les notres, pour peû qu’il en reste, Ceux de l’espagne, de la hollande, Une Armée de Canonieres Armées de chacune trois Canons de 24. & de 36. une Armée de terre qui ne Connoit plus les dangers, n’en voilâ t’il pas assés pour porter en Angleterre une force redoutable Sur des bateux á rames? qui Sçait encore Si les Danois & les Suedois ne Céderont point á la prépondérance de la france et ne Se trouveront point obligés de Concourir á cette expédition & d’y Amener leurs vaisseaux?
            Veuillés, Monsieur, ne point me taxer de legereté Sur ce que j’ai l’honneur de vous ecrire. J’Avouë que vous pourrés bien en etre tenté. que Cette descente projettée Ait lieu, ou non, je n’en mettrai mon doigt au feu, mais vous pouvés Solidement Compter Sur Ceci; que le gouvernement françois ne Conteste plus Avec l’Angleterre Seulement pour faire un traité plus honorable, mais bien Certainemt, pour abattre Sa puissance; que C’est un point qui devient Necessaire á notre existence future, depuis que nous devenons de Si grands proprietaires terriens, & qu’il n’y a plus chés nous d’etat pour les particuliers que le Commerce & ce qui y a rapport; Enfin, que l’occasion est belle & qu’elle ne Se retrouveroit pas en plusieurs Siécles peut etre.
            Je Conclus de tout celá que le gouvernement Americain ne doit point craindre la guerre de notre part, mais qu’il doit ménager beaucoup la france, même la Caresser Comme la puissance qui dictera Aux autres pendant un Siécle, par la Seule impulsion que lui a donné sa révolution & beaucoup plus longtems Si elle est gouvernée Avec des principes d’équité & de moderation envers les autres.
            Cutting, qui a voulu rester á Paris jusqu’a present peut etre dans la vuë de Se faire une fortune (tous nos chers Americains Veulent une fortune &c tout de Suite) me mande qu’au lieu de prosperer, Ses affaires ne Sont pas plus Avancées. Je le presse de venir prendre Son Consulat & je crois qu’il le fera, parce que je lui Ai en Même tems fait Savoir qu’un Mr. James Prince, Capitaine de Navire, de Boston, qui est resté ici depuis deux Ans & qui voudroi[t] bien que le Consulat l’aidât á Accaparer les affaires d’Amerique, veut obtenir cette Commission [ici] du fait que Cutting reste á Paris & qu’il n’y a point de Consul au Havre. M. Prince part en effet pour l’Amerique & se vante dejá de Ses esperances. Il n’est point douteux, Monsieur, que vous pouvés etre favorable á Cutting, & Si ma priere peut quelque chose Auprés de vous, je vous la fais de grand Cœur.
            J’ai l’honneur d’etre avec respect & affection Sincere Monsieur Votre trés humble Servit.
            
              Delamotte
            
           